 



Exhibit 10.2.2
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
AND CONSENT
     THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT AND CONSENT (this “Amendment”) is made and entered into this 2nd day
of October, 2006, by and among DELTA APPAREL, INC., a Georgia corporation
(“Delta”), M.J. SOFFE CO., a North Carolina corporation (“Soffe”), JUNKFOOD
CLOTHING COMPANY, a Georgia corporation (“JCC”; Delta, Soffe and JCC being
hereinafter collectively called “Borrowers” and individually a “Borrower”), the
Required Lenders (as defined in the Loan Agreement (defined below)), and
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, in its
capacity as agent for Lenders (in such capacity, “Agent”).
Recitals:
     Borrowers are parties to a certain Second Amended and Restated Loan and
Security Agreement dated August 22, 2005 (as at any time amended, restated,
modified or supplemented, the “Loan Agreement”) with Agent and the various
financial institutions party from time to time thereto (“Lenders”), pursuant to
which Agent and Lenders have made certain loans and other financial
accommodations available to Borrowers.
     Borrowers have advised Agent and Lenders of the proposed purchase by Delta
of substantially all of the tangible and intangible assets of Fun-Tees, Inc., a
North Carolina corporation (“Fun-Tees”), pursuant to the terms of that certain
Asset Purchase Agreement dated August 17, 2006, between Delta and Fun-Tees (the
“Fun-Tees Asset Purchase Agreement”) for an aggregate purchase price of
approximately $20,000,000 (the “Fun-Tees Asset Acquisition”).
     Borrowers acknowledge that Section 9.10 of the Loan Agreement prohibits
Borrowers from purchasing all or a substantial part of the assets or property of
any person, subject to certain limited exceptions, none of which apply to the
Fun-Tees Asset Acquisition. In light of the prohibition contained in
Section 9.10 of the Loan Agreement, Borrowers have requested that Agent and the
Required Lenders consent to the proposed Fun-Tees Asset Acquisition.
     The Lenders having acknowledged that this Amendment and the transactions
consented to herein and contemplated hereby require, pursuant to the terms of
the Loan Agreement, only the consent of the Required Lenders, (i) Agent and the
Required Lenders have agreed to provide such consent, and (ii) the Borrowers,
Agent and the Required Lenders have agreed to amend the Loan Agreement, in each
case as set forth herein and subject to the terms and conditions contained
herein, with the effectiveness of such consent and amendments to be binding,
pursuant to the terms of the Loan Agreement, on all parties to the Loan
Agreement, including all Lenders.
     NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
     1. Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Loan Agreement.

 



--------------------------------------------------------------------------------



 



     2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:
               (a) By adding the following new definitions to Section 1 of the
Loan Agreement in proper alphabetical sequence:
     “Alternate Excess Availability” shall mean the amount, as determined by
Agent, calculated at any time, equal to: (a) the Borrowing Base minus (b) the
sum of: (i) the amount of all then outstanding and unpaid Obligations, plus (ii)
the aggregate amount of all then outstanding and unpaid trade payables and other
obligations of Borrowers which are more than sixty (60) days past due as of such
time, plus (iii) the amount of checks issued by Borrowers to pay trade payables
and other obligations which are more than sixty (60) days past due as of such
time, but not yet sent.
     “First Amendment Date” shall mean October 2, 2006.
     “M&E Loan Amortization Amount” shall mean (A) $0 on any date prior to
November 1, 2006, and (B) on or after November 1, 2006, the product of (i)
$75,000 multiplied by (ii) the cumulative number of months that have elapsed as
of such date since the First Amendment Date (a month being deemed to have
elapsed on the first day of each calendar month, beginning on, and including,
November 1, 2006).
     “RE Loan Amortization Amount” shall mean (A) $0 on any date prior to
November 1, 2006, and (B) on or after November 1, 2006, the product of (i)
$87,500 multiplied by (ii) the cumulative number of months that have elapsed as
of such date since the First Amendment Date (a month being deemed to have
elapsed on the first day of each calendar month, beginning on, and including,
November 1, 2006).
     “Unfinanced Capital Expenditures” shall mean Capital Expenditures made and
not financed with the proceeds of money borrowed.
               (b) By deleting the definitions of “Borrowing Base,” “Fixed
Charges” and “Inventory Loan Limit” contained in Section 1 of the Loan Agreement
and by substituting in lieu thereof the following new definitions:
               “Borrowing Base” shall mean, at any time, an amount equal:
                    (a) the sum of:
     (i) eighty-five percent (85%) of the Net Amount of the Eligible Accounts,
plus
     (ii) the lesser of (1) the lesser of (A) eighty-five percent (85%) of the
Amount Due From Factor on such date that is attributable to Factored Accounts
that are not Client Risk Accounts or (B) $5,000,000, or (2) the lesser of
(X) eighty-five percent (85%) of the Net Amount of Eligible Factored Accounts or
(Y) $5,000,000, plus
     (iii) the lesser of:

  (1)   the Inventory Loan Limit, or

- 2 -



--------------------------------------------------------------------------------



 



  (2)   the lesser of (A) sixty percent (60%) of the Value of Eligible Inventory
consisting of finished goods, Borrowers’ raw materials consisting of raw cotton
and yarn for such finished goods and finished yarn categorized as
work-in-process; or (B) eighty-five percent (85%) of the Net Orderly Liquidation
Value of such Eligible Inventory, plus

  (iv)   to the extent greater than zero, the lesser of:

(1)        (A)    the Fixed Asset Loan Limit, minus     (B)   the M&E Loan
Amortization Amount plus the RE Loan Amortization Amount, or   (2)        (A)  
 eighty-five percent (85%) of the appraised Net Orderly Liquidation Value of
Eligible Equipment plus eighty percent (80%) of the appraised fair market value
of the Eligible Real Property determined from time to time by a qualified
appraiser acceptable to Agent (subject to the provisions of Section 7.4), minus
    (B)   the M&E Loan Amortization Amount plus the RE Loan Amortization Amount,
plus

  (v)   the result of:

  (1)   the Tennessee Asset Loan Limit, minus     (2)   the Tennessee Asset Loan
Amortization Amount, minus

  (b)   the Reserves.

     “Fixed Charges” for any Person during any period shall mean the sum of,
without duplication, (a) cash interest paid during such period, (b) all
Unfinanced Capital Expenditures made during such period, (c) all regularly
scheduled (as determined at the beginning of the respective period) principal
payments of Indebtedness for borrowed money and Indebtedness with respect to the
Capital Leases (and without duplicating in items (a) and (c) of this definition,
the interest component with respect to Indebtedness under Capital Leases),
(d) an amount equal to the product of: (i) $265,278 (which represents the
aggregate monthly reduction of the Fixed Asset Loan Limit and the Tennessee
Asset Loan Limit in effect under this Agreement prior to the First

- 3 -



--------------------------------------------------------------------------------



 



Amendment Date) multiplied by the (ii) the cumulative number of months that
elapsed during such period of determination prior to the First Amendment Date,
(e) an amount equal to the product of: (i) $177,778 (which represents the
aggregate monthly reduction of the Fixed Asset Loan Limit and the Tennessee
Asset Loan Limit currently in effect under this Agreement) multiplied by the
(ii) the cumulative number of months that elapsed during such period of
determination following the First Amendment Date and (f) the amount of any taxes
paid in cash, cash dividends to the equity holders of such Person, other
distributions to equity holders of such Person, and redemptions with respect to
the Capital Stock of such Person (including, but not limited to stock
repurchases) during the period in question.
                    “Inventory Loan Limit” shall mean $50,000,000.
                    (c) By deleting the definition of “Fixed Asset Loan
Amortization Amount” contained in Section 1 of the Loan Agreement in its
entirety
                    (d) By deleting Section 4.3 of the the Loan Agreement in its
entirety and by substituting the following in lieu thereof:
     4.3 Conditions Subsequent to All Loans and Letters of Credit. The
obligation of Agent and Lenders to continue to make Loans and/or provide Letters
of Credit to Borrowers is subject to the fulfillment, on or before the date
appliable thereto, of each of the conditions subsequent set forth below (the
failure by Borrowers to so perform or cause to be performed constituting an
Event of Default):
                    (a) on or before November 15, 2006, Borrowers shall deliver
to Agent, in form and substance satisfactory to Agent, a duly executed amendment
to the Mortgage covering Real Property located in Fayette County, Alabama (the
“Alabama Mortgage”) which gives effect to the transactions contemplated by this
Agreement;
                    (b) on or before November 15, 2006, Borrowers shall, if
deemed necessary by Agent, deliver to Agent a mortgage tax order from the
Alabama Department of Revenue with respect to recording taxes payable in
connection with the recordation of the amendment to the Alabama Mortgage
contemplated hereinabove; and
                    (c) on or before November 15, 2006, Borrowers shall deliver
to Agent, in form and substance satisfactory to Agent, a valid, effective and
fully paid endorsement to Agent’s mortgagee title insurance policy with respect
to the Alabama Mortgage, which endorsement shall give effect to the transactions
contemplated by this Agreement, shall “down-date” the effective date of the
title insurance policy to which it relates and shall not have a specific survey
exception.
                    (e) By deleting clause (a) of Section 6.3 of the the Loan
Agreement and by substituting the following new clause (a) in lieu thereof:
                    (a) Borrowers shall establish and maintain, at its expense,
blocked accounts or lockboxes and related blocked accounts (in either case,
“Blocked Accounts”), as Agent may specify, with such banks as are acceptable to
Agent into which Borrowers shall promptly deposit and direct their account
debtors to directly remit

- 4 -



--------------------------------------------------------------------------------



 



all payments on Receivables and all payments constituting proceeds of Inventory
or other Collateral in the identical form in which such payments are made,
whether by cash, check or other manner. The banks at which the Blocked Accounts
are established shall enter into an agreement, in form and substance
satisfactory to Agent, providing that all items received or deposited in the
Blocked Accounts are the property of Agent, that the depository bank has no lien
upon, or right to setoff against, the Blocked Accounts, the items received for
deposit therein, or the funds from time to time on deposit therein and that the
depository bank will wire, or otherwise transfer, in immediately available
funds, on a daily basis, all funds received or deposited into the Blocked
Accounts to such bank account of Agent as Agent may from time to time designate
for such purpose (“Agent Payment Account”). Agent shall instruct the depository
banks at which the Blocked Accounts are maintained to transfer the funds on
deposit in the Blocked Accounts to such operating bank account of Borrowers as
Administrative Borrower may specify in writing to Agent until such time as Agent
shall notify the depository bank otherwise. Agent may notify the depository
banks at which the Blocked Accounts are maintained that the Blocked Account
Agreements are effective and may instruct such banks to transfer all funds
received or deposited into the Blocked Accounts to the Agent Payment Account at
any time that an Event of Default, or act, condition or event which with notice
or passage of time or both would constitute an Event of Default, shall exist or
have occurred, and, upon such notice, Borrowers agree that all payments made to
such Blocked Accounts or other funds received and collected by Agent or any
Lender, whether in respect of the Receivables, as proceeds of Inventory or other
Collateral or otherwise shall be treated as payments to Agent and Lenders in
respect of the Obligations and therefore shall constitute the property of Agent
and Lenders to the extent of the then outstanding Obligations.
                    (f) By deleting clause (d) of Section 7.3 of the Loan
Agreement and by substituting the following new clause (d) in lieu thereof:
                    (d) each Borrower shall, at its expense, at any time or
times as Agent may request upon the occurrence or during the existence of an
Event of Default, deliver or cause to be delivered to Agent written reports or
appraisals as to the Inventory in form, scope and methodology acceptable to
Agent and by an appraiser acceptable to Agent, addressed to Agent and Lenders
upon which Agent and Lenders are expressly permitted to rely;
                    (g) By deleting clause (a) of Section 7.4 of the Loan
Agreement and by substituting the following new clause (a) in lieu thereof:
                    (a) each Borrower shall, at its expense, at any time or
times as Agent may request upon the occurrence or during the existence of an
Event of Default, deliver or cause to be delivered to Agent written reports or
appraisals as to the Equipment and/or the Real Property in form, scope and
methodology acceptable to Agent and by an appraiser acceptable to Agent,
addressed to Agent and Lenders and upon which Agent and Lenders are expressly
permitted to rely;
                    (h) By adding the following new clause (f) to Section 9.6 of
the the Loan Agreement in proper sequence:

- 5 -



--------------------------------------------------------------------------------



 



                    (f) At any time or times that, pursuant to the terms of
Section 9.21 hereof, the Fixed Charge Coverage Ratio is not in effect, Borrowers
shall, for informational purposes only, no later than forty-five (45) days
following the last day of each fiscal quarter of Borrowers, report Borrowers’
calculation of the Fixed Charge Coverage Ratio for the four (4) fiscal quarter
period most recently ended.
                    (i) By adding the following new clause (f) to Section 9.9 of
the the Loan Agreement in proper sequence:
                    (f) Indebtedness incurred by the Honduras Subsidiaries
during the period from the First Amendment Date through the second anniversary
thereof with respect to the purchase of certain Equipment for use in the
operations of the Honduras Subsidiaries, in an aggregate principal amount not to
exceed $15,000,000.
                    (j) By deleting clauses (b) and (c) of Section 9.11 of the
Loan Agreement and by substituting the following new clauses (b) and (c) in lieu
thereof:
                    (b) such Borrower may pay cash dividends or distributions
from funds legally available therefor to its shareholders from time to time in
amounts such that the aggregate amount paid to its shareholders since May 16,
2000 does not exceed twenty-five percent (25%) of such Borrower’s cumulative Net
Income for the period from May 16, 2000 through the date of determination,
provided, that, (i) Agent shall have received at least ten (10) days prior to
any payment thereof, a certificate signed by such Borrower’s chief financial
officer (A) setting forth such Borrower’s Net Income for the applicable period
and (B) certifying that such dividend or distribution is not in violation of
applicable law or any other agreement to which such Borrower is a party or by
which it is bound and (ii) as of the date of any such payment and after giving
effect thereto, no Default or Event of Default shall exist.
                    (c) Reserved.
                    (k) By deleting Section 9.21 of the Loan Agreement in its
entirety and by substituting the following in lieu thereof:
                    9.21 Fixed Charge Coverage Ratio. If at any time during any
month, Alternate Excess Availability as determined by Agent is less than
$7,500,000, Borrowers shall not, as of the end of such month, permit the Fixed
Charge Coverage Ratio for the twelve (12) month period most recently ended to be
less than 1.15 to 1.0.
                    (l) By deleting clause (a) of Section 13.1 of the Loan
Agreement and by substituting the following new clause (a) in lieu thereof:
                    (a) This Agreement and the other Financing Agreements shall
become effective as of the date set forth on the first page hereof and shall
continue in full force and effect for a term ending on August 22, 2008, unless
sooner terminated pursuant to the terms hereof. Upon the effective date of
termination of the Financing Agreements, Borrowers shall pay to Agent, in full,
all outstanding and unpaid Obligations and shall furnish cash collateral to
Agent in such amounts as Agent determines are reasonably necessary to secure
Agent and Lenders from loss, cost, damage or expense, including

- 6 -



--------------------------------------------------------------------------------



 



reasonable attorneys’ fees actually incurred and legal expenses, in connection
with any contingent Obligations, including issued and outstanding Letters of
Credit and checks or other payments provisionally credited to the Obligations
and/or as to which Agent or any Lender has not yet received final and
indefeasible payment. Such payments in respect of the Obligations and cash
collateral shall be remitted by wire transfer in Federal funds to such bank
account of Agent, as Agent may, in its discretion, designate in writing to
Administrative Borrower for such purpose. Interest shall be due until and
including the next Business Day, if the amounts so paid by Borrowers to the bank
account designated by Agent are received in such bank account later than 12:00
noon, Atlanta, Georgia time.
          3. Consent to Fun-Tees Asset Acquisition. Subject to the terms and
conditions contained herein, Agent and the Required Lenders hereby consent to
the Fun-Tees Asset Acquisition, and hereby agree to permit the Loans made under
the Loan Agreement to be used to pay the cash portion of the purchase price
under the Fun-Tees Asset Purchase Agreement.
          4. Additional Covenants and Agreements. To induce Agent and the
Required Lenders to enter into this Amendment and to consent to the Fun-Tees
Asset Acquisition under the terms and conditions provided herein, each Borrower
covenants and agrees that Agent shall be permitted to conduct the due diligence
which Agent, in the exercise of its reasonable credit judgment, requires with
respect to Fun-Tees and the Fun-Tees Asset Acquisition (including, without
limitation, a field examination of Fun-Tees’ books, records and collateral,
which shall be completed no later than sixty (60) days after the consummation of
the Fun-Tees Asset Acquisition, and the results of which shall be satisfactory
to Agent in its sole discretion), all of which due diligence shall be conducted
at Borrowers’ sole cost and expense.
          5. Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Financing Agreements and all of such
Borrower’s covenants, duties, indebtedness and liabilities under the Financing
Agreements.
          6. Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Loan Agreement and the other Financing Agreements executed
by such Borrower are legal, valid and binding obligations of such Borrower that
are enforceable against such Borrower in accordance with the terms thereof; all
of the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by such Borrower); the security interests
and liens granted by such Borrower in favor of Agent are duly perfected, first
priority security interests and liens; and the unpaid principal amount of the
Loans on and as of October 2, 2006, totaled $49,014,519.
          7. Representations and Warranties. Each Borrower represents and
warrants to Agent and Lenders, to induce Agent and the Required Lenders to enter
into this Amendment, that no Default or Event of Default exists on the date
hereof; the execution, delivery and performance of this Amendment have been duly
authorized by all requisite corporate action on the part of such Borrower and
this Amendment has been duly executed and delivered by Borrower; the aggregate
value of Borrowers’ Equipment on the date hereof is equal to or greater than the
aggregate value of Borrowers’ Equipment on August 22, 2005; and all of the
representations and warranties made by such Borrower in the Loan Agreement are
true and correct on and as of the date hereof.
          8. Reference to Loan Agreement. Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.

- 7 -



--------------------------------------------------------------------------------



 



          9. Breach of Amendment. This Amendment shall be part of the Loan
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default.
          10. Conditions Precedent. The effectiveness of the amendments
contained in Section 2 hereof and the consent to the Fun-Tees Asset Acquisition
contained in Section 3 hereof are subject to the satisfaction of each of the
following conditions precedent, in form and substance satisfactory to Agent,
unless satisfaction thereof is specifically waived in writing by Agent:
                    (a) Agent shall have received from Borrowers true, accurate
and complete copies of the Fun-Tees Asset Purchase Agreement and all other
documents, agreements or instruments related to the Fun-Tees Asset Acquisition
(the “Fun-Tees Purchase Documents”), each in form and substance satisfactory to
Agent in its sole discretion and assurances satisfactory to Agent that the
Fun-Tees Asset Acquisition will be consummated in accordance with their terms;
                    (b) Any and all changes to the corporate, capital and
ownership structures of any Obligor resulting from the transactions contemplated
by the Fun-Tees Purchase Documents must be acceptable to Agent in its sole
discretion;
                    (c) Borrowers shall have obtained all government,
shareholder and third-party consents deemed necessary or appropriate by Agent,
or as otherwise required by the Fun-Tees Purchase Documents;
                    (d) Agent shall have received (i) complete lien and other
search results with respect to Fun-Tees and (ii) evidence satisfactory to Agent,
in its sole discretion, that, after giving effect to the transactions
contemplated by the Fun-Tees Purchase Documents, Agent will have, for itself and
the ratable benefit of Lenders, a perfected, first priority security interest in
and lien upon all assets acquired by Delta from Fun-Tees pursuant to the
Fun-Tees Purchase Documents.
                    (e) Agent shall have received duly executed counterparts of
each of the following documents, instruments, and agreements, each in the form
provided by Agent, as well as any other documents, instruments or agreements
requested by Agent:
                    (i) a First Amendment to Amended and Restated Trademark
Security Agreement, pursuant to which Agent shall be granted a first priority
security interest in, and lien upon, all trademarks acquired by Delta pursuant
to the Fun-Tees Acquisition;
                    (ii) a First Amendment to Amended and Restated Pledge
Agreement, pursuant to which Delta shall pledge to Agent (A) all of the issued
and outstanding equity interests in the domestic Subsidiaries of Fun-Tees and
(B) sixty-five percent (65%) of the total issued and outstanding equity
interests in the foreign Subsidiaries of Fun-Tees acquired by Delta pursuant to
the Fun-Tees Acquisition (such equity interests shall be collectively referred
to as the “Acquired Equity Interests”);
                    (iii) Stock Powers, duly executed in blank, with respect to
all stock certificates evidencing the Acquired Equity Interests (to be
accompanied by receipt of all original stock certificates evidencing such
Acquired Equity Interests pursuant to escrow arrangements acceptable to Agent);

- 8 -



--------------------------------------------------------------------------------



 



                    (iv) a Collateral Assignment of Rights and Sums Due Under
Asset Purchase Agreement, executed by Delta and acknowledged by Fun-Tees,
pursuant to which Delta shall collaterally assign to Agent all rights and sums
due from Fun-Tees under the Fun-Tees Purchase Documents; and
                    (v) a Certificate of Solvency, pursuant to which Borrowers
shall certify on a pro forma basis that, after giving effect to the Fun-Tees
Asset Acquisition, each Borrower will be Solvent;
                    (vi) a Landlord Waiver, executed by Fun-Tees, Delta and
Agent, with respect to the premises of Fun-Tees located at 245 Manor Avenue,
Concord, North Carolina 28026;
                    (vii) a Processor Agreement, executed by Fun-Tees, Delta and
Agent, covering all Inventory of Borrowers with respect to which Fun-Tees will
be performing dyeing and other finishing work on behalf of Borrowers;
                    (viii) Secretary’s Certificate of Board of Director
Resolutions from each Borrower; and
                    (ix) opinion letters from each of Borrowers’ legal counsel
and Fun-Tees’ legal counsel containing such opinions and reliance language in
favor of Agent and Lenders as Agent may deem necessary or desirable.
                    (f) No material adverse change shall have occurred with
respect to the assets, liabilities, business, condition (financial or
otherwise), business prospects or results of operations of any Borrower since
July 1, 2006, or of Fun-Tees since December 31, 2005;
                    (g) Agent shall have received such historic financial
statements, pro forma financial statements and projections with respect to
Borrowers and Fun-Tees as Agent deems appropriate, in each instance in form and
substance acceptable to Agent;
                    (h) Agent shall have received from Borrowers a duly executed
counterpart of this Amendment from each of the parties hereto; and
                    (i) No Default or Event of Default shall exist at the time
of the Fun-Tees Asset Acquisition and after giving effect thereto.
          11. Expenses of Agent. Borrowers agree to pay, on demand, all costs
and expenses incurred by Agent in connection with the preparation, negotiation
and execution of this Amendment and any other Financing Agreements executed
pursuant hereto and any and all amendments, modifications, and supplements
thereto, including, without limitation, the costs and fees of Agent’s legal
counsel and any taxes or expenses associated with or incurred in connection with
any instrument or agreement referred to herein or contemplated hereby.
          12. Effectiveness; Governing Law. This Amendment shall be effective
upon acceptance by Agent and the Required Lenders (notice of which acceptance is
hereby waived), whereupon the same shall be governed by and construed in
accordance with the internal laws of the State of Georgia.
          13. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

- 9 -



--------------------------------------------------------------------------------



 



          14. No Novation, etc.. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Financing Agreements, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.
          15. Counterparts; Telecopied Signatures. This Amendment may be
executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.
          16. Further Assurances. Each Borrower agrees to take such further
actions as Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.
          17. Section Titles. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.
          18. Release of Claims. To induce Agent and the Required Lenders to
enter into this Amendment, each Borrower hereby releases, acquits and forever
discharges Agent and Lenders, and all officers, directors, agents, employees,
successors and assigns of Agent and Lenders, from any and all liabilities,
claims, demands, actions or causes of action of any kind or nature (if there be
any), whether absolute or contingent, disputed or undisputed, at law or in
equity, or known or unknown, that such Borrower now has or ever had against
Agent or any Lender arising under or in connection with any of the Financing
Agreements or otherwise. Each Borrower represents and warrants to Agent and
Lenders that such Borrower has not transferred or assigned to any Person any
claim that such Borrower ever had or claimed to have against Agent or any
Lender.
          19. Waiver of Jury Trial. To the fullest extent permitted by
applicable law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.
[Remainder of page intentionally left blank.]

- 10 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.
BORROWERS:

                  ATTEST:       DELTA APPAREL, INC.        
 
               
 
  By:            
 
            Secretary  
 
      Name:                                                                 
[CORPORATE SEAL]  
 
      Title:                                                                   
 
 
            ATTEST:       M.J. SOFFE CO.        
 
               
 
  By:            
 
            Secretary  
 
      Name:                                                                 
[CORPORATE SEAL]  
 
      Title:                                                                   
 
 
            ATTEST:       JUNKFOOD CLOTHING COMPANY        
 
               
 
  By:            
 
            Secretary  
 
      Name:                                                                 
[CORPORATE SEAL]  
 
      Title:                                                                 

[Signatures continued on following page.]

 



--------------------------------------------------------------------------------



 



                  AGENT:    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent    
 
           
 
  By:        
 
           
 
      Name:                                                                 
 
      Title:                                                                 

[Signatures continued on following page.]

 



--------------------------------------------------------------------------------



 



                  REQUIRED LENDERS:    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:        
 
           
 
      Name:                                                                 
 
      Title:                                                                 

[Signatures continued on following page.]

 



--------------------------------------------------------------------------------



 



                  SIEMENS FINANCIAL SERVICES, as a Lender    
 
           
 
  By:        
 
           
 
      Name:                                                                 
 
      Title:                                                                 

[Signatures continued on following page.]

 



--------------------------------------------------------------------------------



 



                  IDB BANK, as a Lender    
 
           
 
  By:        
 
           
 
      Name:                                                                 
 
      Title:                                                                 

 